PER CURIAM.
Plaintiff Sentry Moving & Storage Services, Inc., appeals an order denying its claim for injunctive relief and addressing its claim for recovery of damages. As to damages, the trial court limited the scope and amount of damages “to the extent that the plaintiff suffered damages by having paid the defendant compensation while she was engaged in furthering her own business and by the defendant using the plaintiffs materials and equipment_” (Emphasis added).
We affirm the denial of the injunction, Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So.2d 812 (Fla.1994); Mittenzwei v. Industrial Waste Serv., Inc., 618 So.2d 328 (Fla. 3d DCA 1993); however, we reverse the limitation on damages. The record demonstrates that at the hearing for injunctive relief no testimony was presented as to any aspect of damages and the court erred in reaching this issue. We therefore reverse and remand this cause for further consideration of both the scope and the amount of damages, including compensatory damages if appropriate.
Affirmed in part; reversed in part, and remanded.